Henderson

moved against the Sheriff for not returning the execution ; and among other things it appeared, the Sheriff had bought part of the property himself. And per Spencer, the sale is not lawful and the Sheriff ought to be punished. This opinion was. said to be grounded on a decision that had taken place at Salisbury some time before.
Note.-Vide Ormond v. Faircloth, Con. Rep. 550. 1 Murph 35. It is a general rule, that all persons who stand in the character of trustees for the benefit of others, are prohibited from purrhasing at their own sale. Vide Judge UiisDiitsoir’s opinion in Gordon v. Finley, 3 Hawks 239.